

Exhibit 10.21
AUTODESK, INC.
2012 OUTSIDE DIRECTORS’ STOCK PLAN
(AS AMENDED AND RESTATED EFFECTIVE
AS OF MARCH 12, 2015)*


1.Purposes of the Plan. The purposes of this 2012 Outside Directors’ Stock Plan
are to attract and retain highly skilled individuals as Directors of the
Company, to provide additional incentive to the Outside Directors of the Company
to serve as Directors, and to encourage their continued service on the Board.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    “Administrator” means the Board, in accordance with Section 4 of the
Plan.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Shares are listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock or Restricted Stock Units.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and conditions applicable to each Award granted under the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change of Control” means the occurrence of any of the following events,
in one or a series of related transactions:
(a)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company, a subsidiary of the Company or a Company
employee benefit plan, including any trustee of such plan acting as trustee, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or
(i)    a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
(ii)    the sale or disposition by the Company of all or substantially all the
Company’s assets; or
(iii)    a change in the composition of the Board, as a result of which fewer
than a majority of the Directors are Incumbent Directors. “Incumbent Directors”
shall mean Directors

* The Plan was originally adopted by the Board on November 7, 2011 and approved
by the stockholders on January 6, 2012. The Plan was amended and restated via
Board approval on March 12, 2015.



--------------------------------------------------------------------------------



who either (A) are Directors as of the date this Plan is approved by the Board,
or (B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Directors and whose election or nomination
was not in connection with any transaction described in (i) or (ii) above or in
connection with an actual or threatened proxy contest relating to the election
of directors of the Company.
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)    “Common Stock” means the Common Stock of the Company.
(i)    “Company” means Autodesk, Inc., a Delaware corporation, or any successor
thereto.
(j)    “Date of Grant” means, with respect to an Award, the date that the Award
is granted and its exercise price is set (if applicable), consistent with
Applicable Laws and applicable financial accounting rules.
(k)    “Director” means a member of the Board.
(l)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
(m)    “Effective Date” means January 6, 2012.
(n)    “Employee” means any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee or consulting fee by the Company shall not be sufficient in and
of itself to constitute “employment” by the Company unless the Director and the
Company agree that, as a result of payment of such fees in connection with
services rendered, such Director should not be considered an Outside Director.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.
(p)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
of the National Association of Securities Dealers, Inc. Automated Quotation
(“Nasdaq”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the day of determination; or
(ii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
(iii)    If Fair Market Value is to be determined as of a date which is not a
date on which the Common Stock is traded, then the Fair Market Value on such
date shall be the Fair Market Value on the next subsequent trading date.
(q)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

-2-

--------------------------------------------------------------------------------



(r)    “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Award Agreement.
(s)    “Option” means a nonqualified stock option granted pursuant to the Plan
which is not intended to qualify as an Incentive Stock Option.
(t)    “Outside Director” means a Director who is not an Employee.
(u)    “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(v)    “Participant” means the holder of an outstanding Award granted under the
Plan.
(w)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture.
(x)    “Plan” means this 2012 Outside Directors’ Stock Plan, as set forth in
this instrument and as hereafter amended from time to time.
(y)    “Qualified Retirement” means a retirement from the Board after the
retiring Director either (i) has attained 62 years of age and has served on the
Board for at least five (5) years, or (ii) has served on the Board for at least
ten (10) years.
(z)    “Restricted Stock” means an Award granted to a Participant pursuant to
Section 9.
(aa)    “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Section 10.
(bb)     “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(cc)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.
(dd)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Subject to the provisions of Section 13 of the Plan, the maximum
aggregate number of Shares which may be issued under the Plan is equal to
1,750,000 Shares, which Shares were, as of January 6, 2012, available for
issuance under the Company’s 2010 Outside Directors’ Stock Plan.
(b)        The Shares may be authorized, but unissued, or reacquired Common
Stock. Subject to Section 3(c) hereof, if an Award expires or becomes
unexercisable without having been exercised in full, or with respect to
Restricted Stock or Restricted Stock Units, is forfeited to or repurchased by
the Company, the unpurchased Shares (or for Awards other than Options, the
forfeited or repurchased Shares) which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested Shares of
Restricted Stock or Restricted Stock Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise price of an Award will not
become available for future grant or sale under the Plan. To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment will
not result in reducing the number of Shares available for issuance under the
Plan.

-3-

--------------------------------------------------------------------------------



(c)    Notwithstanding anything to the contrary, each Share subject to an Option
shall be counted against the Shares authorized for issuance under the Plan as
one Share. Each Share subject to an Award of Restricted Stock or Restricted
Stock Units shall be counted against the Shares authorized for issuance under
the Plan as 2.11 Shares. Each Share which is subject to an Award of Restricted
Stock or Restricted Stock Units granted under the Plan which is forfeited to or
repurchased by the Company pursuant to Section 3(b) hereof shall count as having
returned 2.11 Shares to the total of number of Shares which are available for
future grant or sale under the Plan.
4.    Administration of the Plan.
(a)    Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
(b)    Powers of the Administrator. The Board shall be the Administrator of the
Plan. Subject to the provisions of the Plan, the Administrator shall have the
authority, in its discretion:
(i)    to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(p) of the Plan;
(ii)    to select the individuals to whom Awards may be granted hereunder;
(iii)    to determine whether and to what extent Awards are granted hereunder;
(iv)    to determine the number of Shares to be covered by each Award granted
hereunder;
(v)    to approve forms of agreement for use under the Plan;
(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. With respect to Options, such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options may be exercised, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
(vii)    to construe and interpret the terms of the Plan and Awards granted
hereunder;
(viii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
(ix)    to modify or amend each Award (not inconsistent with the terms of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xi)    to determine the terms and restrictions applicable to Awards; and
(xii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards and shall be given the maximum
deference permitted by law.
5.    Eligibility. Awards may be granted only to Outside Directors.
6.    No Service Rights. Neither the Plan nor any Award shall confer upon a
Participant any right with respect to continuing the Participant’s service with
the Company or its Subsidiaries.

-4-

--------------------------------------------------------------------------------



7.    Term of Plan.    The Plan shall become effective on January 6, 2012 and
continue in effect, unless terminated earlier, until June 30, 2022.
8.    Stock Options.
(a)    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Outside Directors at any time and from time to time as
determined by the Administrator in its sole discretion.
(b)    Term. The term of each Option shall be stated in the Notice of Grant;
provided, however, that the term shall be no longer than seven (7) years from
the Date of Grant. Subject to the limit set forth in the preceding sentence, the
Administrator may, after an Option is granted, extend the maximum term of the
Option. Unless otherwise determined by the Administrator, any extension of the
term of an Option pursuant to this Section 8(b) shall comply with Code Section
409A.
(c)    Option Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the Date of Grant
(d)    No Repricing. The exercise price for an Option may not be reduced without
the consent of the Company’s stockholders. This shall include, without
limitation, a repricing of the Option as well as an Option exchange program
whereby the Participant agrees to cancel an existing Option in exchange for
(a) Awards with a lower exercise price, (b) a different type of Award, (c) cash,
or (d) a combination of (a), (b) and/or (c).
(e)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In so doing, the Administrator may specify that an Option may not be
exercised until the completion of a service period.
(f)    Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
Subject to Applicable Laws, such consideration may consist entirely of:
(i)    cash;
(ii)    check;
(iii)    other Shares which (A) in the case of Shares acquired upon exercise of
an option, have been owned by the Participant for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;
(iv)    delivery to the Company of (A) a properly executed exercise notice
together with such other documentation as the Administrator and the broker, if
applicable, shall require to effect an exercise of the Option and (B) the sale
proceeds required to pay the exercise price;
(v)    any combination of the foregoing methods of payment; or
(vi)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; provided, however, that in no
case will loans be permitted as consideration for exercising an Option
hereunder.
(g)    Exercise of Option; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement.
An Option may not be exercised for a fraction of a Share.

-5-

--------------------------------------------------------------------------------



An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant. Until such Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
optioned stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Share promptly after the Option is exercised.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the Share is issued, except as provided in Section 13
of the Plan.
Exercising an Option in any manner shall decrease the number of Shares
thereafter available for sale under the Option, by the number of Shares as to
which the Option is exercised.
(h)    Termination of Relationship as an Outside Director. If a Participant
ceases to serve as an Outside Director other than by reason of death, Disability
or Qualified Retirement, the Participant may exercise his or her Option for
seven (7) months following the date of such cessation, to the extent that the
Participant was entitled to exercise it on such date.
(i)    Qualifying Retirement. If a Participant ceases to serve as an Outside
Director by reason of a Qualified Retirement, then the Participant may exercise
his or her Option for three (3) years following the date of such cessation, to
the extent that the Participant was entitled to exercise it on such date.
(j)    Disability. If a Participant ceases to serve as an Outside Director by
reason of Disability, the Participant may exercise his or her Option for twelve
(12) months following the date of such cessation, to the extent that the
Participant was entitled to exercise it on such date.
(k)    Death of Participant. If a Participant ceases to serve as an Outside
Director by reason of the Participant’s death, the Option may be exercised for
twelve (12) months following Participant’s death, to the extent that the
Participant was entitled to exercise it on such date, by the Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution.
(l)    General. Notwithstanding the foregoing, in no event may the Option be
exercised after its term has expired. If, on the date of cessation of service as
an Outside Director, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after cessation of service as an Outside Director, the Participant
(or the Participant’s beneficiary or representative, as the case may be) does
not exercise his or her Option within the time specified by the Administrator,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.
9.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Outside Directors as the Administrator, in its sole
discretion, shall determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

-6-

--------------------------------------------------------------------------------



(c)    Transferability. Except as provided in this Section 9, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate, in accordance with this Section 9(d).
(i)    General Restrictions. The Administrator may set restrictions based upon
continued service with the Company and its affiliates, applicable federal or
state securities laws, other Applicable Laws, or any other basis determined by
the Administrator in its discretion.
(ii)    Legend. The Administrator, in its discretion, may legend the Shares
representing Restricted Stock to give appropriate notice of such restrictions.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 9,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions shall lapse or be removed. After the
restrictions have lapsed, the Participant shall be entitled to have any legend
or legends under Section 9(d)(ii) removed from his or her Share, and the Shares
shall be freely transferable by the Participant. The Administrator (in its
discretion) may establish procedures regarding the release of Shares from escrow
and the removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company.
(f)    Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.
(h)    Return of Restricted Stock to the Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.
10.    Restricted Stock Units.
(a)    Grant of Restricted Stock Units.
(i)    Each Outside Director who first joins the Board shall be automatically
granted Restricted Stock Units for that number of Shares as determined by
dividing $450,000 by the Fair Market Value of a Share on the date of grant,
rounded down to the nearest whole Share (the “Initial Restricted Stock Units”),
upon the date of the first meeting of the Board at which such person first
serves as an Outside Director (which shall be (i) in the case of an Outside
Director elected by the stockholders of the Company, the first meeting of the
Board after the meeting of stockholders at which such Outside Director was
elected or (ii) in the case of an Outside Director appointed by the Board to
fill a vacancy, the meeting of the Board at which such Outside Director is
appointed); provided, however, that no Restricted Stock Unit shall be settled or
paid under the Plan until stockholder approval of the Plan has been obtained in
accordance with Section 14(b) hereof; and provided further, however, that the
number of Shares subject to a grant of Initial Restricted Stock Units shall be
subject to review and revision by the Board on an annual basis.
(ii)    On the date of each annual stockholder meeting (an “Annual Meeting”)
during the term of this Plan, each Outside Director shall automatically receive
an additional award of Restricted Stock Units for that number of Shares as
determined by dividing $250,000 by the Fair Market Value of a Share on the date
of grant, rounded down to the nearest whole Share (the “Annual Restricted Stock
Units”), provided that (1) the Annual Restricted Stock Units shall

-7-

--------------------------------------------------------------------------------



be granted only to an Outside Director who has served on the Board for at least
six full months prior to the date of grant and (2) the grant of Annual
Restricted Stock Units shall be subject to the Outside Director’s continued
service; provided, however, that the number of Shares subject to a grant of
Annual Restricted Stock Units shall be subject to review and revision by the
Board on an annual basis.
(iii)    Each grant of Initial Restricted Stock Units shall vest at the rate of
1/3 on each of the first three anniversaries of its date of grant, provided that
the Participant is an Outside Director on such date. Each grant of Annual
Restricted Stock Units shall vest on the date of the following year’s Annual
Meeting, provided that the Participant is an Outside Director on such date.
(iv)    On or before December 31 of the calendar year prior to each Annual
Meeting during the term of this Plan, each Outside Director may make an election
(the “Election”) to receive any or all of his or her annual cash retainer that
will be earned for services performed as an Outside Director in calendar years
after the calendar year in which the election is made in the form of a
Restricted Stock Unit Award. The Election must be in writing and delivered to
the Secretary of the Company on or prior to December 31 of the calendar year
prior to such Annual Meeting. Any such Election made by an Outside Director
shall be irrevocable and shall comply with Section 409A of the Code to the
extent applicable unless otherwise determined by the Board. Effective as of
immediately following the Annual Meeting, the Outside Director shall receive a
Restricted Stock Unit Award for that number of Shares determined by dividing
(1) the product of (a) the amount of his or her annual retainer as an Outside
Director covered by the Election, multiplied by (b) 1.2, by (2) the Fair Market
Value of a Share on that date, rounded down to the nearest whole Share, provided
that on the date of grant of any such Restricted Stock Unit Award such person is
an Outside Director; and provided further that sufficient Shares are available
under the Plan for the grant of such Restricted Stock Unit Award. Such
Restricted Stock Unit Award shall vest on the date of the following year’s
Annual Meeting of Stockholders of the Company, provided that the Participant is
an Outside Director on such date.
(b)    Value of Restricted Stock Units. Each Restricted Stock Unit shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date.
(c)    Restricted Stock Unit Agreement. Each Award of Restricted Stock Units
shall be evidenced by an Award Agreement that shall specify the vesting
conditions, the number of Restricted Stock Units granted, and such other terms
and conditions as the Administrator, in its sole discretion, shall determine.
(d)    Form and Timing of Payment of Restricted Stock Units. Payment of vested
Restricted Stock Units shall be made as soon as practicable after vesting
(subject to any deferral permitted under Section 18). The Administrator, in its
sole discretion, may pay Restricted Stock Units in the form of cash, in Shares
or in a combination thereof.
(e)    Cancellation of Restricted Stock Units. On the date set forth in the
Award Agreement, all unvested Restricted Stock Units shall be forfeited to the
Company and, except as otherwise determined by the Administrator, again shall be
available for grant under the Plan.
11.    Leaves of Absence. Unless the Administrator provides otherwise or except
as otherwise required by Applicable Laws, vesting of Awards granted hereunder
shall continue during any leave of absence approved by the Administrator.
12.    Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate; provided, however, that such Award shall in
no event be transferable for value. Notwithstanding the foregoing, a Participant
may, if the Administrator (in its discretion) so permits, transfer an Award to
an individual or entity other than the Company. Any such transfer shall be made
in accordance with such procedures as the Administrator may specify from time to
time.

-8-

--------------------------------------------------------------------------------



13.    Adjustments Upon Changes in Capitalization.
(a)    Subject to any required action by the stockholders of the Company, the
number of Shares covered by each outstanding Award, the number of Shares which
have been authorized for issuance under the Plan but as to which no Awards have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Award, as well as the price per Share of Common Stock covered
by each such outstanding Award, shall be proportionately adjusted for any
increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
Shares effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Compensation Committee, whose determination in
that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until ten (10) days prior to such transaction
as to all of the Shares covered thereby, including Shares as to which the Award
would not otherwise be exercisable. In addition, the Administrator may provide
that any Company repurchase option or forfeiture rights applicable to any Award
shall lapse 100%, and that any Award vesting shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
(c)    Change of Control. In the event of a Change of Control, each outstanding
Award shall be assumed or an equivalent Award substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.
In the event that the successor corporation refuses to assume or substitute for
the Award, the Participant shall fully vest in and have the right to exercise
all of his or her outstanding Options, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock will lapse and all Restricted Stock Units shall become fully vested. In
addition, if an Option is not assumed or substituted in the event of a Change of
Control, the Administrator shall notify the Participant in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period.
For the purposes of this paragraph, an Award shall be considered assumed if,
following the Change of Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change of
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change of Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or upon the payout of the Restricted Stock Unit Award,
for each Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change of Control.

-9-

--------------------------------------------------------------------------------



14.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. Subject to Section 8(d) hereof, the Board may
at any time amend, alter, suspend or terminate the Plan; provided, however, that
to the extent necessary and desirable to comply with any Applicable Law, the
Company shall obtain stockholder approval of any Plan amendment in such a manner
and to such a degree as required.
(b)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing (or electronic format) and signed by the
Participant and the Company.
15.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise or receipt of
Shares pursuant to an Award, the Company may require the person exercising or
receiving Shares pursuant to an Award to represent and warrant at the time of
any such exercise or receipt that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
16.    Liability of Company.
(a)    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
(b)    Grants Exceeding Allotted Shares. If the Shares covered by an Award
exceed, as of the Date of Grant, the number of Shares which may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained in accordance with Section 14(b) of the Plan.
17.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
18.    Deferrals. The Administrator, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be due to such Participant under an Award. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Administrator in its sole discretion.
19.    Participation. No Outside Director shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
20.    No Rights as Stockholder. Except to the limited extent provided in
Sections 9(f) or 9(g), no Participant (nor any beneficiary) shall have any of
the rights or privileges of a stockholder of the Company with respect to any
Shares issuable pursuant to an Award (or exercise thereof), unless and until
such Shares shall have been issued, recorded on the records of the Company or
its transfer agents or registrars, and delivered to the Participant (or
beneficiary).
21.    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan and any Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan

-10-

--------------------------------------------------------------------------------



or the applicable Award Agreement to the contrary, in the event that following
the Effective Date the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the Effective Date),
the Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.
22.    Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
23.    Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
24.    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
25.    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
26.    Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).
27.    Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.



-11-